The petition satisfies the requirements of SCR 98(5).
                    Accordingly, we approve attorney Charles Brewster Burnett's resignation.
                    SCR 98(5)(a)(2). The petition is hereby granted.
                                It is so ORDERED.



                                                                                     C.J.
                                                       Gibbons


                                                                                      J.



                                                                  vas-d-CL-1     ,    J.
                                                       Hardesty




                                                       Parraguirre


                                                                                      J.




                                                       Saitta




                    cc: David A. Clark, Bar Counsel
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Charles Brewster Burnett
                         Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    u(ep